Citation Nr: 1130861	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  11-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Newark, New Jersey.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the February 2011 VA Form 9, the Veteran requested a hearing with a traveling Veterans Law Judge (VLJ) at the RO in Newark, New Jersey.  Shortly afterwards, he was contacted by a VA employee to clarify the hearing request and to inform him of the time that may elapse before a hearing can be arranged.  However, there is no indication in the record that the Veteran withdrew his hearing request at that time.  Furthermore, the certification of appeal to the Board indicates that a hearing was requested, but has not been held yet, as a future travel board hearing is to be held.  There is no indication that the Veteran has been scheduled for a travel board hearing at this time.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the appellant for a hearing at the Newark, New Jersey, RO before a visiting Veterans Law Judge at the earliest opportunity, following the usual procedures.  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


